24 N.Y.2d 912 (1969)
In the Matter of the Claim of Walter Washington, Respondent,
v.
New York City Housing Authority et al., Appellants. Workmen's Compensation Board, Respondent.
Court of Appeals of the State of New York.
Argued April 10, 1969.
Decided April 24, 1969.
Joseph F. Manes and Herbert Lasky for appellants.
Louis J. Lefkowitz, Attorney-General (Henriette Frieder, Ruth Kessler Toch and Daniel Polansky of counsel), for Workmen's Compensation Board, respondent.
Abraham Markhoff for claimant-respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL and JASEN. Taking no part: Judge KEATING.
Order affirmed, with costs; no opinion.